Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 01/12/2021 has been entered and made of record.

Claims 8 and 18 are canceled.
Claims 1-7, 9-17 and 19-21 are pending.


REASON FOR ALLOWANCE




The claimed invention is a method/an apparatus for encoding arrays of data elements of a stream of arrays of data elements with the distinct limitations (emphasis added):  “wherein the method further comprises approximating a data value in the two-dimensional array of data values by multiplying together the data values of the two one-dimensional arrays corresponding to the row and column of the data value to be approximated in the two one- dimensional arrays of data elements, and dividing by the sum of all of the data values of the two- dimensional array” [In light of Specification: para. 0087].


See the last Office Action[s] and Notice of References Cited in the Office Action[s]. None of the prior arts of the record explicitly teach the said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-7, 9-17 and 19-21 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488